Name: 2010/778/EU: Commission Decision of 15Ã December 2010 amending Decision 2006/944/EC determining the respective emission levels allocated to the Community and each of its Member States under the Kyoto Protocol pursuant to Council Decision 2002/358/EC (notified under document C(2010) 9009)
 Type: Decision
 Subject Matter: environmental policy;  deterioration of the environment;  international affairs
 Date Published: 2010-12-16

 16.12.2010 EN Official Journal of the European Union L 332/41 COMMISSION DECISION of 15 December 2010 amending Decision 2006/944/EC determining the respective emission levels allocated to the Community and each of its Member States under the Kyoto Protocol pursuant to Council Decision 2002/358/EC (notified under document C(2010) 9009) (2010/778/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2002/358/EC of 25 April 2002 concerning the approval, on behalf of the European Community, of the Kyoto Protocol to the United Nations Framework Convention on Climate Change and the joint fulfilment of commitments thereunder (1), and in particular Article 3 thereof, Whereas: (1) Commission Decision 2006/944/EC (2) determines emission levels for the Union and its Member States for the 5-year period of the first commitment period under the Kyoto Protocol. (2) The emission levels set out in Decision 2006/944/EC were based on provisional data, as the definitive base-year emission figures were not established by 31 December 2006. (3) Following the completion of the reviews conducted pursuant to Article 8 of the Kyoto Protocol to the United Nations Framework Convention on Climate Change, the final respective emission levels allocated to the Union and to each Member State should now be established pursuant to the methodology set out in Decision 2006/944/EC. (4) Denmark has consistently expressed concerns regarding its base-year emissions as a result of the exceptionally low base-year emissions provided in its report submitted pursuant to Article 23 of Commission Decision 2005/166/EC (3). In order to fully account for Denmarks special and unique situation, which was recognised by the Council in 2002 in the process leading to the adoption of Decision 2002/358/EC, resulting from its unusually low base-year emissions and its having one of the highest quantified emission reduction obligations pursuant to Annex II to that Decision, the Union should transfer five million assigned amount units to Denmark for the sole purpose of compliance with the commitments in the first commitment period under the Kyoto Protocol to the United Nations Framework Convention on Climate Change. The Commission has taken due consideration of Denmarks commitment to cancel any allowances remaining from this transfer at the end of the first commitment period. (5) Decision 2006/944/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Climate Change Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/944/EC is amended as follows: 1. Article 2 is replaced by the following: Article 2 The difference of 19 357 532 tonnes of carbon dioxide equivalent between the emission levels of the Union and the sum of the emission levels of the Member States listed in Annex II to Decision 2002/358/EC shall be issued as assigned amount units by the Union.. 2. The Annex is replaced by the Annex to this Decision. Article 2 The Central Administrator of the Union registry shall transfer five million (5 000 000) of these assigned amount units to the Party to the Kyoto Protocol holding account in the registry of Denmark. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 December 2010. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 130, 15.5.2002, p. 1. (2) OJ L 358, 16.12.2006, p. 87. (3) OJ L 55, 1.3.2005, p. 57. ANNEX Respective emission levels allocated to the Union and Member States in terms of tonnes of carbon dioxide equivalent for the first quantified emission limitation and reduction commitment period under the Kyoto Protocol European Union (1) 19 621 381 509 Belgium 673 995 528 Denmark 273 827 177 Germany 4 868 096 694 Ireland 314 184 272 Greece 668 669 806 Spain 1 666 195 929 France 2 819 626 640 Italy 2 416 277 898 Luxembourg 47 402 996 Netherlands 1 001 262 141 Austria 343 866 009 Portugal 381 937 527 Finland 355 017 545 Sweden 375 188 561 United Kingdom 3 396 475 254 Bulgaria 610 045 827 Czech Republic 893 541 801 Estonia 196 062 637 Cyprus Not applicable Latvia 119 182 130 Lithuania 227 306 177 Hungary 542 366 600 Malta Not applicable Poland 2 648 181 038 Romania 1 279 835 099 Slovenia 93 628 593 Slovakia 331 433 516 (1) For the purpose of the joint fulfilment of the commitments pursuant to Article 3(1) of the Kyoto Protocol in accordance with the provisions of Article 4 thereof, pursuant to Decision 2002/358/EC and applying to the Member States listed in Annex II to that Decision.